The petitioner suggests that there may be a misapprehension as to the fact as to whether the lease or the agreement for commission was executed first. We again call attention to the conflict in the evidence on this point, the failure of appellant's counsel to adopt the suggestion of the court to introduce the lease itself in evidence, and the rule that a finding of fact supported by the evidence at the trial is conclusive on appeal.
Petitioner cites Alison v. Chapman, 36 Cal.App. 759
[173 P. 389], in support of his contention that the plaintiff would not be entitled to a commission until the lease was signed and the property financed to carry out the project of Whittier Pools, Inc. In the cited case the broker had secured a purchaser who offered a price less by $500 than that asked by the vendor, andafter entering into an agreement of sale and the taking of a $500 deposit, the broker took up the matter with the vendor who accepted the deal as thus far made and agreed to pay the broker a flat commission "when the sale is consummated". The purchaser failed to further perform his part of the contract of sale. It was there properly held that the words "when the sale is consummated" related to and "must have meant some future event and not to the time of signing the contract of sale". In the cited case the agreement of sale preceded the commission agreement while in *Page 706 
the case at bar the lease (corresponding to the sales agreement in the cited case) was not delivered or executed until after the commission agreement. This material difference in the facts renders the cited case inapplicable.
[5] Petitioner's contention that the word "procured" in the court's finding, "that prior to the signing of said agreement as aforesaid plaintiff procured and induced the Whittier Boulevard Pools, Inc., a corporation, to lease the property" means that the lease was executed prior to the commission agreement, is untenable. The court in the finding preceding the one from which counsel quotes found that the commission agreement was entered into and executed "on the 7th day of September, 1926", and immediately following the portion of the finding relied upon and quoted by counsel it appears that the trial court found that "on or about September 8, 1926, . . . (the parties) did enter into a lease contract". In the face of this express finding that the lease was executed on the day following that on which the agreement was executed it is clear that the word "procured" was not used in the sense contended for by petitioner. It is elementary that findings must be considered as a whole and that the separate portions thereof must be construed in the light of the context.
Petitioner has chosen to state that the second point of the opinion is based upon the fact that the commission agreement was drafted by appellant's co-defendant Baker and urges that the evidence "does not show that Mr. Baker dictated it". A reading of the opinion will disclose that there is no statement therein to the effect that Mr. Baker "dictated" the agreement. The record does show, however, that the plaintiff testified that Mr. Baker "had a little statement written on a piece of paper which he said if I would draw it up on a typewriter he would sign it" and the witness followed this by testimony that the agreement introduced in evidence, signed by the parties, was a correct copy of the slip of paper that was given him by Mr. Baker. Petitioner must have been familiar with this testimony since the petition contains a correct reference thereto in the reporter's transcript.
Petitioner further chooses to distort the language of the opinion, "As the lease was executed by defendants, the lessors without the formality of a preceding escrow" (italics *Page 707 
ours), by urging that there was an escrow and to support this contention refers to evidence of an alleged escrow relative to the lease with the Bank of Commerce after the lease was executed and delivered. Had counsel read the testimony of the banker they have discovered that he testified as follows: "Q. Was there ever any escrow created in your bank relative to that lease? A. No sir." There is evidence, supported by a stipulation at the trial, that the lease and a check for $2,700 were deposited with the banker "as trustee" by the lessee, Whittier Pools, Inc., to finance and negotiate a loan on the property to provide funds for the project of the lessee and that later the commission agreement and a mortgage and some notes were handed to the banker. The facts as to the nature of the deposit with the bank cannot be the subject of dispute for the record shows that the parties stipulated at the trial that the deposit of the lease with the banker was "as trustee . . . to finance this property" and it also appears that this was subsequent to the execution and delivery of the lease since the depositor of the lease was Whittier Pools, Inc., the lessee. It would seem that the deposit was not an escrow but a trust to finance the project, not involving in any way the delivery of the lease. But, whether escrow or trust, it was subsequent to the delivery and execution of the lease and, under the law of the case, subsequent to the time when the commission became due. The evidence offered to prove such trust or escrow was, therefore, immaterial and its exclusion was not erroneous.
The petition is denied.
Works, P.J., and Thompson (Ira F.), J., concurred.
A petition to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on December 24, 1931. *Page 708